VAN ORSDEL, Associate Justice.
This appeal is from the Commissioner of Patents rejecting appellant’s application for a patent for a car brake step described in the following claim: “1. A brake step adapted to be secured to a car body and having a shelf portion adapted to act as a rest for the foot and provided with an abutment portion comprising a plurality of continuous spaced pressed portions.”
The step is Z-shaped in cross section, and supported by V-shaped brackets. It is made of pressed sheet metal provided with corrugations on the upper surface to prevent the user from slipping.
In the opinions of the tribunals of the Patent Office, the construction upon which the patent is sought is clearly pointed out in three references relied upon, and from an examination of the prior art we agree with the Commissioner “that applicant has done no more than pick out one feature from one patent, another from another, and so on, and unite them in a single structure. The step possesses no new or improved function as a result of such assemblage of old features.”
The decision of the Commissioner is affirmed.